                                    IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF UTAH


          CARLOS VELASQUEZ,                                     MEMORANDUM DECISION AND
                                                                ORDER DENYING MOTION TO
                                    Plaintiff,                  APPEAL IN FORMA PAUPERIS

          v.                                                    Case No. 2:18-cv-00728-DN

          STATE OF UTAH, et al.,                                District Judge David Nuffer

                                    Defendants.


                 Plaintiff Carlos Velasquez has filed a motion (“Motion”) 1 to appeal in forma pauperis the

      (1) Memorandum Decision and Order of Dismissal, 2 (2) Judgment in a Civil Case, 3 and

      (3) Memorandum Decision and Order Denying Motion for Reconsideration. 4

                 “An appeal may not be taken in forma pauperis if the trial court certifies in writing that it

      is not taken in good faith.” 5

                 Velasquez’s appeal presents no substantial question for review, and there is no reasonable

      basis for his claims of error. Therefore, it is hereby certified that the appeal is not taken in good

      faith, and it is hereby ordered that the Motion is DENIED.

                 Signed March 28, 2019.                   BY THE COURT:



                                                          David Nuffer
                                                          United States District Judge


      1
       Motion to Proceed in Forma Pauperis on Appeal to the United States Court of Appeals, docket no. 34, filed under
      seal March 21, 2019; see Notice of Appeal, docket no. 33, filed March 20, 2019.
      2
          Docket no. 27, filed February 25, 2019.
      3
          Docket no. 28, filed February 25, 2019.
      4
          Docket no. 31, filed March 12, 2019.
      5
          28 U.S.C. § 1915(a)(3).



elm
